DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed 01/06/2022.
Claims 1-20 are pending.

Response to Arguments
Applicant’s remarks filed on 01/06/2022 have been fully considered and they are persuasive. The 35 USC 112, 102 and 103 rejections have been overcome.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-16, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6-20 of copending Application No. 16833384 (reference application) (hereinafter ‘384). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same subject matter of TDM transmission in a half-duplex mode for in-vehicle networks.


Regarding claim 1 ‘384 discloses a method of communications, the method comprising: determining a half-duplex communications mode for a communications device (claim 1); in response to determining the half-duplex communications mode for the communications device, disabling an echo canceller of the communications device (claim 2) and determining a time-division multiplex (TDM) communications schedule over a point-to-point communications link, wherein the TDM communications schedule specifies a plurality of non-overlapping transmission time slots for different communications devices and a silent period for echo fade-out between consecutive transmission time slots of the non-overlapping transmission time slots (claim 1); and in response to disabling the echo canceller and determining the TDM communications schedule over the point-to-point communications link, conducting data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation using the communications device (claim 1).
Regarding claim 3 ‘384 discloses the method of claim 1, further comprising training the point-to-point communications link prior to conducting the data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation using the communications device (claim 6).
Regarding claim 4 ‘384 discloses the method of claim 3, wherein training the point-to-point communications link comprises: in a first direction of the point-to-point communications link, conducting continuous transmission from a first transceiver to a (claim 7).
Regarding claim 5 ‘384 discloses the method of claim 4, wherein training the point-to-point communications link further comprises, in a second direction of the point-to-point communications link that is opposite to the first direction, transmitting data from the second transceiver to the first transceiver to train the point-to-point communications link during a time slot assigned to the second transceiver while the first transceiver stops data transmission during the time slot assigned to the second transceiver (claim 8).
Regarding claim 6 ‘384 discloses the method of claim 3, wherein training the point-to-point communications link comprises extending a training transmit slot in a direction of training and reducing a transmission slot for a direction of the point-to-point communications link that is opposite to the direction of training (claim 9).
Regarding claim 7 ‘384 discloses the method of claim 1, wherein in response to disabling the echo canceller and determining the TDM communications schedule over the point-to-point communications link, conducting the data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation at the communications device comprises at the communications device, transmitting data only during a fraction of an assigned transmission time slot according to the TDM communications schedule over the point-to-point communications link (claim 10).
Regarding claim 8 ‘384 discloses the method of claim 1, further comprising: adjusting the TDM communications schedule over the point-to-point communications (claim 11).
Regarding claim 9 ‘384 discloses the method of claim 1, further comprising: adjusting a length of at least one of the non-overlapping transmission time slots of the TDM communications schedule (claim 12).
Regarding claim 10 ‘384 discloses the method of claim 1, further comprising: synchronizing with an Energy-Efficient Ethernet (EEE) communications schedule (claim 13).
Regarding claim 11 ‘384 discloses the method of claim 1, wherein in response to disabling the echo canceller and determining the TDM communications schedule over the point-to-point communications link, conducting the data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation at the communications device comprises at the communications device, transmitting data only once during multiple TDM cycles over the point-to- point communications link (claim 14).
Regarding claim 12 ‘384 discloses the method of claim 1, wherein at least one of the non-overlapping transmission time slots contains time to transmit an integer number of data frames over the point-to-point communications link (claim 15).
Regarding claim 13 ‘384 discloses the method of claim 1, wherein the communications device is part of an in-vehicle network (IVN) (claim 16).
Regarding claim 14 ‘384 discloses the method of claim 1, wherein communications in different directions of the point-to-point communications link occur at different data rates (claim 1, asymmetrical).
Regarding claim 15 ‘384 discloses the method of claim 1, further comprising determining a time duration of the silent period based on a communications channel length of the point-to-point communications link or based on a baud rate of the point-to-point communications link (claim 4).
Regarding claim 16 ‘384 discloses a communications device comprising: a controller configured to determine a half-duplex communications mode for a communications device and to in response to determining the half-duplex communications mode for the communications device (claim 17), disable an echo canceller of the communications device and determine a time-division multiplex (TDM) communications schedule over a point-to-point communications link (claim 18), wherein the TDM communications schedule specifies a plurality of non-overlapping transmission time slots for different communications devices and a silent period for echo fade-out between consecutive transmission time slots of the non- overlapping transmission time slots; and a transceiver configured to, in response to disabling the echo canceller (claim 17) and determining the TDM communications schedule over the point-to-point communications link, conduct data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation (claim 17).
Regarding claim 18 ‘384 discloses the communications device of claim 17, wherein the transceiver is further configured to train the point-to-point communications link prior to conducting the data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation at the communications device (claim 18).
Regarding claim 19 ‘384 discloses a wired communications network comprising: a wired transmission media (claim 19); and a plurality of communications devices configured to communicate via the wired transmission media (claim 19), wherein each of the communications devices comprises: a controller configured to determine a half-duplex communications mode for a communications device and to in response to determining the half-duplex communications mode for the communications device (claim 19), disable an echo canceller of the communications device (claim 20) and determine a time- division multiplex (TDM) communications schedule over a point-to-point communications link, wherein the TDM communications schedule specifies a plurality of non-overlapping transmission time slots for different communications devices and a silent period for echo fade-out between consecutive transmission time slots of the non-overlapping transmission time slots (claim 19); and a transceiver configured to, in response to disabling the echo canceller and determining the TDM communications schedule over the point-to-point communications link, conduct data transmission over the point-to-point communications link according to the TDM communications schedule without echo cancellation (claim 19).

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.
Applicant’s remarks have been considered and are persuasive. The closest art found, i.e. those previously cited, fail to teach or suggest all the elements in the claims. The combination of elements in the claims is not met by the prior art and the claims are deemed allowable.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2015/0109969 to Celebi et al. – which discloses a method, an apparatus, and a computer program product for providing full duplex (FD) wireless communication to an FD capable (FDC) user equipment (UE) among one or more UEs include determining allocations of one or more resource blocks (RBs) to the one or more UEs, determining FD capabilities and scheduling parameters of the one or more UEs, determining at least one FD portion and at least one half duplex (HD) portion in the one or more RBs based on the FD capabilities and the scheduling parameters of the one or more UEs, wherein a concurrent downlink (DL) and uplink (UL) communication is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/

Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466